Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/15/2021.
Claims 14-22, 23-25 and 31-38 are allowed in this office action.

Allowable Subject Matter
Claims 14-22, 23-25 and 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 14, the primary reason for allowance is, the applicants claimed invention disclose A box erecting system for erecting boxes from box templates of different sizes, said box erecting system comprising: a frame comprising: adjustable parts defining a size of the frame; extendable pushing arms configured for pushing two second opposing bottom flaps of the box template outwards from each other at least during an initial part of a folding of two first opposing bottom flaps of the box template for forming a bottom of the box; and a control system connected to said frame and configured for: adjusting a size of the frame by adjusting said adjustable parts according to a size of a box template which should be erected; and wrapping the box template to be erected around the frame; and retracting the extendable pushing arms before folding the two second opposing bottom flaps for forming a bottom of the box.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    

/ANDREW M TECCO/Primary Examiner, Art Unit 3731